Title: To Thomas Jefferson from John Hartwell Cocke, 22 February 1823
From: Cocke, John Hartwell
To: Jefferson, Thomas


Dear Sir,
Bremo
Febry: 22d 1823
Being the sole superintendent & director of a difficult & important job which employs many hands, who wou’d be almost idle in my absence; to leave home just at this time, or for a few days hence, wou’d be attended with unusual inconvenience to me: but all private considerations shou’d certainly yield to publick duty and your summons obey’d forthwith, did I not hope from the tenour of your letter, that the most essential & pressing object may be attained by giving you the assurance of my agreement with Mr Cabell & Mr Loyal as to their approbation of an acceptance of the loan. Shou’d you, however, still deem my presence of importance, and will be so good as to write me by Mr Southall or Mr Dyer to Fluvanna Court on Monday next, or by the 1st post thereafter to Wilmington, I will come immediately.Upon the subject of engaging workmen, & providing materials. I will take the liberty to say, I think it advisable as well to avoid disappointment to ourselves & the publick upon the score of Estimates, as to guard against difficulties already experienced in the settlement of Accounts, that the Building now to be erected be undertaken by a plan to be furnished, for a stipulated Sum—the undertakers finding all & doing all—subject to the inspection of the Proctor.—Yours with the highest respect & EsteemJohn H. Cocke